Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered December 4, 2002, convicting him of sodomy in the first degree, attempted rape in the first degree, endangering the welfare of a child, and sexual abuse in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for the review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement he made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying that branch of his omnibus motion which was to suppress his videotaped statement to law enforcement officials. Even if the hearing court erred in failing to suppress the defendant’s videotaped statement, under the circumstances of this case, any error was harmless beyond a reasonable doubt (see People v Wood, 40 AD3d 663, 664 [2007]; People v Sacha, 177 AD2d 523 [1991]; see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]). Mastro, J.P, Rivera, Angiolillo and McCarthy, JJ., concur.